Citation Nr: 1023266	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  06-24 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a low back disorder, to 
include as secondary to a service-connected left great toe 
amputation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1959 to June 
1962.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2005 rating decision rendered by the 
Jackson, Mississippi Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In August 2009, the Board reopened and remanded the issue on 
appeal for further development.  Since then, the development 
has been completed and the issue is once again before the 
Board for adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, the Board finds a remand necessary because the 
RO/AMC has not substantially complied with the Board's prior 
August 2009 remand.  In Stegall v. West, 11 Vet. App. 268, 
271 (1998), the United States Court of Appeals for Veterans 
Claims (the Court) held that compliance with remand 
instructions is neither optional nor discretionary.  The 
Court further held that the Board errs as a matter of law 
when it fails to ensure compliance with remand orders.  
Although the RO is required to comply with remand orders, it 
is substantial compliance, not absolute compliance that is 
required.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999) (holding that there was no Stegall violation when the 
examiner made the ultimate determination required by the 
Board's remand, because such determination "more that 
substantially complied with the Board's remand order").

Historically, the Board notes that service records show that 
the Veteran was treated for an injury to his left toe in 
December 1960.  Service and post-service records show 
continued treatment for the toe including partial amputation.  
In September 1969, the Veteran was granted service connection 
for residuals of a left great toe injury.  Specifically, 
service connection has been granted for amputation of the 
left great toe, first metatarsal head with metatarsalgia.  

Regarding the spine, service records show evidence of 
scoliosis within one week of service entrance (noted as non-
disqualifying).  See October 1, 1959 service treatment 
record.  A June 1960 record noted complaints of one day of 
low back pain, asymptomatic.

Post-service treatment records show a diagnosis and multiple 
occasions of treatment for low back pain and arthritis of the 
lumbar spine.  An August 1984 private examination report 
indicated advanced hypertrophic osteoarthritis with narrowing 
at the L5-S1 intervertebral disc space.  The examiner noted 
mild scoliosis with evidence of degenerative disc disease.  
An August 1986 report confirmed the findings noted in the 
1984 report.  In March 1992, the Veteran was afforded a VA 
examination during which degenerative joint disease of the 
lumbar spine was diagnosed.  No nexus opinion was rendered.  
In March 2005, the Veteran was afforded a VA examination for 
the spine and hips.  The examiner diagnosed; 1) degenerative 
disc disease/degenerative joint disease of the lumbar spine 
with mechanical low back pain, and; 2) left great toe 
amputation with abnormal gait and with myofascial back and 
buttock pain, foot pain and foot callus.  The examiner noted 
that there was no hip joint condition.  Based on examination 
findings, the examiner opined, in essence, that it was 
unlikely that the Veteran's degenerative disc 
disease/degenerative joint disease of the lumbar spine was 
related to the toe amputation.  However, he stated that "on 
the other hand" it was likely that the abnormal gait and 
myofascial pain in the low back and buttocks were related to 
the abnormal gait, decreased toe off and decreased stance for 
years without pedorthotic correction.  Treatment records 
thereafter, noted continued treatment for pain and arthritis 
of the lumbar spine.

Based on the March 2005 VA examination report noted above, 
the RO continued the denial of the Veteran's claim for 
service connection for low back disorder, but granted the 
Veteran's claim for service connection for myofascial pain 
syndrome (claimed as a hip disability) which also had been on 
appeal although the VA examiner clearly indicated that the 
Veteran did not have a hip disability.  See January 2007 
rating decision.  In the January 2007 rating decision, the RO 
granted service connection for myofascial pain syndrome 
(claimed as a hip disability) associated with the Veteran's 
service-connected left great toe amputation.  The RO 
explained that while no disability of the actual hip joints 
was shown, records showed a diagnosis of myofascial pain 
syndrome affecting the hips/low back which the VA examiner 
found to be related to the Veteran's left great toe 
amputation and thus service connection was established and an 
analogous rating assigned.  However, the RO continued to deny 
service connection for a low back disorder.

In October 2009, in accordance with August 2009 Board remand 
directives, the Veteran was afforded a VA examination.  The 
examiner indicated that the Veteran had several likely 
sources of back pain and noted significant degenerative disc 
and joint disease throughout the spine.  The examiner 
reported that the Veteran's gait was abnormal in that his 
stance was short on the affected side, but there was no 
perturbation of the center of gravity and cited to medical 
literature supporting that there is exacerbation of 
degenerative joint disease of the lumbar spine by limping 
when there is displacement of the center of gravity.  He 
stated that limps which are not associated with major lateral 
or AP displacements of the body do not increase the spinal 
load.  He noted that the Veteran's antalgic gait was not 
associated with major AP or lateral displacement of the body 
and therefore, was not likely to be associated with 
accelerated arthritis of the spine.  Further, he noted that 
the Veteran had disc degeneration at all levels of the axial 
spine, suggesting a genetic predisposition to degenerative 
changes.  The examiner went on to note muscle, or myofascial 
pain along the spine and opined that it was likely the source 
of the Veteran's buttock/hip complaints.  He further opined 
that this part of the Veteran's discomfort (myofascial pain) 
was as likely as not permanently aggravated by the toe 
amputation with antalgic limp.  Thus, in essence, the 
examiner related the Veteran's myofascial pain (for which he 
is already service connected) to his toe amputation, but did 
not relate the Veteran's degenerative disc disease to the toe 
amputation.  The examiner did not address whether the 
Veteran's degenerative disc disease was etiologically related 
to service.  

In this case, the Board finds the 2009 VA examiner's opinion 
inadequate because it did not precisely address the August 
2009 remand directives.  The VA examiner did not provide an 
opinion regarding service connection on a direct basis, 
regarding whether the Veteran's degenerative disc disease is 
related to service.  In this regard, paragraph 1(a) of the 
Board's remand states that the examiner should address the 
question of whether "it at least as likely as not (50 
percent or greater probability) that any currently diagnosed 
low back disability to include degenerative disc disease 
and/or degenerative joint disease is directly related to the 
Veteran's period of military service".  

Thus, a supplemental opinion is necessary for the examiner to 
address the issue of direct service connection.  In this 
regard, the Board notes that service records show a finding 
of scoliosis soon after service entrance in October 1959, and 
treatment for complaints of low back pain in service.  This 
significance of this information should be considered and 
discussed by the examiner. 

In this regard, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service. See 38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  Every 
person employed in the active military, naval, or air service 
shall be taken to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137 
(West 2002).

The Board notes that, typically, congenital or developmental 
defects are not "diseases or injuries" subject to VA 
compensation benefits.  See 38 C.F.R. § 3.303(c) (2009).  
Nevertheless, if a congenital or developmental disease 
undergoes an increase in severity, beyond the natural course 
of the disorder, during a period of active duty service then 
VA compensation benefits may be warranted.  See generally, 38 
C.F.R. § 3.306(a) (2009).  Further, where during service, a 
congenital or developmental defect is subject to a 
superimposed injury or disease, service connection may be 
warranted.  VAOPGCPREC 82-90 (July 18, 1990), published at 56 
Fed. Reg. 45,711 (1990) (a reissue of General Counsel opinion 
01-85 (March 5, 1985)).

Finally, intermittent or temporary flare-ups during service 
of a preexisting injury or disease do not constitute 
aggravation; rather, the underlying condition, as contrasted 
with symptoms, must have worsened.  See Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991).  Accordingly, "a lasting worsening 
of the condition"-that is, a worsening that existed not only 
at the time of separation but one that still exists 
currently-is required.  See Routen v. Brown, 10 Vet. App. 
183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 
529, 538 (1996).

Accordingly, the case is REMANDED for the following action:

1.  This case should be returned to the 
October 2008 VA examiner for a 
supplemental opinion to clarify whether 
the Veteran's low back disorder is 
directly related to the Veteran's military 
service.  If that examiner is not 
available, the claims folder should be 
forwarded to another suitably qualified 
examiner.  If that examiner indicates that 
a new VA examination is necessary to 
respond to the Board's inquiry, such an 
examination should be afforded the 
Veteran.

Following review of the claims folder and 
an examination of the Veteran, the 
examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that degenerative disc 
disease and/or degenerative joint disease 
of the lumbar spine is directly related to 
the Veteran's period of military service.  
In responding to this question, the 
examiner should address the following:

(A)	Did a low back disorder clearly and 
unmistakably preexist the Veteran's 
military service in September 1959?  The 
examiner should specifically address the 
finding of scoliosis in October 1959 
service treatment records. 

(B)	 If so, did this preexisting 
disability permanently increase in 
severity during his military service from 
September 1959 to June 1962? The examiner 
should specifically address the complaint 
of low back pain in June 1960 service 
treatment records.

(C)	If there was a measurable increase 
in severity of a preexisting low back 
disability during service, is this 
permanent increase in severity due to the 
natural progression of the disability or 
due to superimposed disease or injury in 
service?

(D)	If, in the alternative, it is 
determined the Veteran did not have a 
preexisting low back disorder when 
entering the military, is it at least as 
likely as not (50 percent or more 
probable) that any current low back 
disability is otherwise directly related 
to his military service?

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of the medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  

The examiner is advised that the term 
"aggravated" is defined for legal 
purposes as a chronic worsening of the 
underlying condition versus a temporary 
flare-up of symptoms.

A complete rationale should be provided 
for all opinions given.  The opinions 
should be based on examination findings, 
historical records, and medical 
principles.  The physician should fully 
articulate a sound reasoning for all 
conclusions made.

2.  After the development requested above 
has been completed to the extent possible, 
the AMC/RO should again review the record 
and readjudicate the claim.  The AMC/RO 
must provide clear rationale for the 
decision.  If any benefit sought on appeal, 
for which a notice of disagreement has been 
filed, remains denied, the appellant and 
representative, if any, should be furnished 
a supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


